                           UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF NEW MEXICO

In re:

VICTOR P. KEARNEY,                                                Case No. 17-12274-t11

         Debtor.

VICTOR KEARNEY, as Beneficiary and trustee
Of the Mary Pat Abruzzo Kearney
Testamentary Trusts B and C,

         Plaintiff/Counterdefendant,

v.                                                                    Adv. Pro. 18-1068

LOUIS ABRUZZO, trustee of the Mary
Pat Abruzzo Kearney Testamentary
Trusts B and C; and BENJAMIN ABRUZZO,
trustee of the Mary Pat Abruzzo Kearney
Testamentary Trusts B and C,

         Defendants/Counterplaintiffs,

and

MARY PAT ABRUZZO and NANCY ABRUZZO,
As Guardian and Next Friend of RICO ABRUZZO,

         Third-Party Counterclaimants.

                                             OPINION

         Before the Court is the defendants’ motion for the Court to abstain from hearing this

removed proceeding and remand it to state court. For the reasons set forth below, the Court finds

and concludes that the motion is well taken and should be granted.

                                   I.      FINDINGS OF FACT

         This is the fourth opinion the Court has issued in this bankruptcy case in the last 30 days.

So it will not be unduly long, the Court incorporates by reference its findings of fact from the




 Case 18-01068-t        Doc 17     Filed 10/11/18     Entered 10/11/18 16:08:36 Page 1 of 11
opinions entered on September 14, 2018 (2018 WL 4440652); September 18, 2018 (2018 WL

4502076); and September 28, 2018 (2018 WL 4726002). Capitalized terms used in this opinion

and not otherwise defined shall have the meanings ascribed to them in the first three opinions.

         On September 7, 2018, the Abruzzos filed in the State Court Action a Request for Hearing

on Three Actions Required by Plan of Reorganization (the “Request for Hearing”). In response to

the Request for Hearing, Judge Malott set a hearing on the Proposed Trust Changes for September

27, 2018. 1

         On September 13, 2018, the Abruzzos filed a Supplemental Motion for Relief from the

Automatic Stay (the “Supplemental Motion”), asking for additional stay relief so Judge Malott can

hear and rule on the Proposed Trust Changes. The Court held a hearing on the supplemental motion

on September 17, 2018. The Court granted the supplemental motion on September 18, 2018.

         On September 21, 2018, the Debtor filed in state court a Motion to Dismiss the Request

for Hearing.

         The Debtor appealed the Court’s stay relief ruling on September 19, 2018, and asked for

an emergency stay pending appeal. On September 28, 2018, the Court denied the request.

         On October 2, 2018, Judge Malott denied the Motion to Dismiss. Late that afternoon, the

Debtor removed action to the United States District Court for the District of New Mexico.

         The Debtor cited two grounds for removal. The first is 28 U.S.C. § 1441(b). The second is

28 U.S.C. § 1452.

         The caption in the notice of removal, on the other hand, shows the Abruzzos as the plaintiffs

and the Debtor as the defendant. Mary Pat and Nancy Abruzzo were omitted entirely.

         The Abruzzos filed the motion to abstain and remand on October 4, 2018.



1
    Because of a scheduling conflict, Judge Malott later moved the hearing to October 3, 2018.


                                                -2-
    Case 18-01068-t     Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 2 of 11
          On October 5, 2018, the Debtor filed in the main bankruptcy case a “Demand for Jury

Trial.”

          On October 5, 2018, the District Court (Hon. Judith C. Herrera) transferred the adversary

proceeding to this Court. The Court held a final hearing on the motion to abstain and remand on

October 11, 2018.

          The Debtor filed two emergency motions after Judge Herrera transferred the adversary

proceeding to this Court. The first was an emergency motion to withdraw the reference, filed

October 9, 2018. The second was an emergency motion to stay proceedings, filed October 10,

2018. On October 10, 2018, Judge Herrera denied both emergency motions. In doing so, she ruled

that Debtor’s purported removal of the State Court Action under alleged diversity jurisdiction was

a “sham litigation tactic,” and that Debtor’s diversity allegations were frivolous. Judge Herrera

directed this Court to consider the issues of abstention and remand under 28 U.S.C. § 1452.

                                  II.     CONCLUSIONS OF LAW

A.        Mandatory Abstention.

          28 U.S.C. § 1334(c)(2) provides:

          Upon timely motion of a party in a proceeding based upon a State law claim or
          State law cause of action, related to a case under title 11 but not arising under title
          11 or arising in a case under title 11, with respect to which an action could not have
          been commenced in a court of the United States absent jurisdiction under this
          section, the district court shall abstain from hearing such proceeding if an action is
          commenced, and can be timely adjudicated, in a State forum of appropriate
          jurisdiction.

          In the Tenth Circuit, this “mandatory abstention” provision applies to removed cases. See

In re Midgard Corp., 204 B.R. 764, 774 (10th Cir. BAP 1997) (“The majority of courts ... hold

that abstention is applicable to removed cases. . . . We conclude that the majority position that




                                                  -3-
 Case 18-01068-t         Doc 17      Filed 10/11/18 Entered 10/11/18 16:08:36 Page 3 of 11
abstention applies to removed cases is correct for several reasons.”). See also In re Notary, 547

B.R. 411, 417 (Bankr. D. Colo. 2016) (quoting and following Midgard).

       Courts have interpreted § 1334(c)(2) as containing the following requirements:

       1.      The motion for abstention must be timely filed;
       2.      The matter must be based on a state law claim or cause of action;
       3.      The action was commenced in state court;
       4.      The action can be timely adjudicated in state court;
       5.      The claim is within the Court’s non-core jurisdiction; and
       6.      There is no independent source of federal jurisdiction that would have
               permitted the plaintiff to commence the action in federal court in the
               absence of the bankruptcy case.

Hernandez v. Lasalle Bank, N.A. (In re Hernandez), 2010 WL 5155011, at *4 (Bankr. D.N.M.

2010) (citing In re Mobile Tool Intern., 320 B.R. 552, 556 (Bankr. D. Del. 2005) and In re Gregory

Rock House Ranch, LLC, 339 B.R. 249, 253 (Bankr. D.N.M. 2006)).

       The Court analyzes the requirements as follows:

       1.      The motion for abstention must be timely filed. This requirement is satisfied. The

motion was filed three days after the action was removed.

       2.      The matter must be based on a state law claim or cause of action. This requirement

is satisfied. The Proposed Trust Changes are strictly issues of state law.

       3.      The action was commenced in state court. This requirement is satisfied. The State

Court Action was commenced by the Debtor in state court in 2013.

       4.      The action can be timely adjudicated in state court.

               a.      Timely adjudication factors. The Tenth Circuit Bankruptcy Appellate

Panel stated in Midgard that “courts interpreting ‘timely adjudication’ have focused on whether

allowing an action to proceed in state court will have any unfavorable effect on the administration

of a bankruptcy case.” 204 B.R. at 778. The Midgard court listed the following factors to weigh

when determining whether a state court matter can be “timely adjudicated”: (1) backlog of the



                                               -4-
 Case 18-01068-t       Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 4 of 11
state court and federal court calendar; (2) status of the proceeding in state court prior to being

removed (i.e., whether discovery had been commenced); (3) status of the proceeding in the

bankruptcy court; (4) the complexity of the issues to be resolved; (5) whether the parties consent

to the bankruptcy court in the non-core case; (6) whether a jury demand has been made; and (7)

whether the underlying bankruptcy case is a reorganization or liquidation case. 204 B.R. at 778-

79. The Court weighs these factors as follows:

 Factor                                           Discussion
 1. Calendar backlog                              Favors a finding of timely adjudication. All
                                                  indications are that Judge Malott can hear the
                                                  matter very promptly.
 2. Status of proceeding before removal           Favors a finding of timely adjudication. The
                                                  State Court Action is advanced. Weeks of trial
                                                  have been held, and much evidence is in the
                                                  record. The prime reason to ask Judge Malott
                                                  to rule on the Proposed Trust Changes was
                                                  because he is so familiar with the case.
 3. Status of the proceeding in bankruptcy        Favors a finding of timely adjudication. This
 court                                            proceeding is brand new to the Court. It was
                                                  referred to this Court by Judge Herrera six
                                                  days ago.
 4. Complexity of the issues                      Favors a finding of timely adjudication. The
                                                  law in this area is not unduly complicated.
                                                  The facts regarding the discord between the
                                                  Debtor and the Abruzzos are complicated;
                                                  there is a lot of history about their long-
                                                  running dispute. Judge Malott knows all
                                                  about that history; this Court has heard about
                                                  it, but not in nearly the same depth or detail.
 5. Whether the parties consent to this Court     Neutral. Because this proceeding is so new to
 entering judgment on non-core matters            the Court, no effort has been made to
                                                  determine whether the parties would consent
                                                  to the Court entering final judgments. The
                                                  Court does not know whether they would or
                                                  not.
 6. Whether a jury demand has been made.          Favors a finding of timely adjudication. The
                                                  Debtor has demanded a jury, although the
                                                  demand was filed in the main case, not his
                                                  adversary proceeding. The Court assumes that
                                                  was a mistake. If the Debtor is entitled to a
                                                  jury, the proceeding is better off in state court.


                                              -5-
 Case 18-01068-t       Doc 17    Filed 10/11/18 Entered 10/11/18 16:08:36 Page 5 of 11
 7.Whether the case is a reorganization case or    This factor, to the extent it applies, favors a
 a liquidation case.                               finding of timely adjudication. Overall, the
                                                   Court does not think this particular factor is
                                                   very helpful in this case. The gist of the factor
                                                   is that the Court needs to be sensitive to the
                                                   timing of the state court matter, to ensure that
                                                   it does not interfere with efforts to reorganize
                                                   or liquidate the estate. There would be no such
                                                   interference in this case.

       Weighing the factors set out in Midgard, the Court finds that they weigh in favor of finding

that the matter can be timely adjudicated in state court.

       b.      Should the Court consider the risk that the state court will commit reversible error?

At the final hearing, the Debtor argued that the State Court Action would not be adjudicated

timely because Judge Malott was not dealing with the issues properly and was going to commit

clear eversible error. The Debtor was concerned in particular about the fact that no petition had

been filed to modify the trusts, and also that Judge Malott was not going to allow the Debtor to

present evidence in support of his position.

       The Court takes these arguments seriously, and believes that Debtor’s counsel is genuinely

concerned about how Judge Malott may deal with the Proposed Trust Changes. Nevertheless, the

Court will overrule this argument.

       The record before the Court is insufficient for the Court to conclude that Judge Malott will

commit reversible error. Judge Malott is an experienced trial judge. He is well respected and has

a sterling reputation. This Court does not know, and will not presume to predict, what Judge

Malott will do with the Proposed Trust Changes. Similarly, this Court does not have enough

evidence upon which to conclude that any ruling Judge Malott will make will be erroneous. To

give one example, it is not clear about how much evidence Judge Malott will take at a hearing on

the Proposed Trust Changes. The Debtor argued that Judge Malott has already decided that he




                                               -6-
 Case 18-01068-t       Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 6 of 11
won’t hear any new evidence. The Abruzzos’ counsel pointed out, however, that Judge Malott

only stated that he would not allow a full evidentiary hearing. The Abruzzos’ counsel also pointed

out that Debtor has filed an exhibit list for the upcoming hearing. The Debtor’s other arguments

about flaws in the procedure for ruling on the Proposed Trust Changes have a similar lack of

evidentiary support. Viewing the record before the Court as a whole, it is not nearly sufficient to

prompt the Court to find, as Debtor’s counsel urges, that Judge Malott will commit reversible

error when deciding the Proposed Trust Changes. This Court is confident that, aided by the

arguments and briefs of able counsel on both sides, the Judge Malott will follow proper procedure,

find facts appropriately, apply the law correctly to the facts, and decide the matter correctly. It

would be inappropriate and arrogant for this Court to hold otherwise. 2

         5.      The claim is within the Court’s non-core jurisdiction. This requirement is satisfied.

Adjudicating the Proposed Trust Changes is not a core proceeding.

         6.      There is no independent source of federal jurisdiction. This requirement is

satisfied. Judge Herrera ruled on October 10, 2018, that the Debtor’s attempt to come within the

court’s diversity jurisdiction (28 U.S.C. § 1332) was a “sham litigation tactic.”

         In sum, all of the requirements for mandatory abstention are met. The Court is required to

abstain.

B.       Permissive Abstention.

         28 U.S.C. § 1334(c)(1):

         [N]othing in this section prevents a district court in the interest of justice, or in the
         interest of comity with State court or respect for State law, from abstaining from


2
 Further, the Court did not find any cases that weighed the risk of an appeal when determining the
“timely adjudication” requirement of § 1334(c)(2). Because the risk of reversible error and/or
appeal exists in federal court as well as state court, it does not seem to be an appropriate factor to
consider. For example, the Debtor has already appealed two decisions of this Court, while none of
Judge Malott’s decisions in the State Court Action have been appealed.


                                                 -7-
    Case 18-01068-t      Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 7 of 11
       hearing a particular proceeding arising under title 11 or arising in or related to a
       case under title 11.

The factors courts analyze in determining whether to abstain under § 1334(c)(1) include the:

       1.      Effect that abstention would have on the efficient administration of the
               bankruptcy estate;
       2.      Extent to which state law issues predominate;
       3.      Difficulty or unsettled nature of applicable state law;
       4.      Presence of a related proceeding commenced in state court or other
               nonbankruptcy court;
       5.      Federal jurisdictional basis of the proceeding;
       6.      Degree of relatedness of the proceeding to the main bankruptcy case;
       7.      Substance of the asserted “core” proceeding;
       8.      Feasibility of severing the state law claims;
       9.      Burden the proceeding places on the bankruptcy court’s docket;
       10.     Likelihood that commencement of the proceeding in bankruptcy court
               involves forum shopping by one of parties;
       11.     Existence of a right to jury trial; and
       12.     Presence of nondebtor parties in the proceeding.

In re Fred Dale Van Winkle, 2016 WL 196981, at *5 (Bankr. D.N.M.) (citing In re Commercial

Financial Services, Inc., 251 B.R. 414, 429 (Bankr. N.D. Okla. 2000), reconsideration granted in

part, 225 B.R. 68 (Bankr. N.D. Okla. 2000), and In re Republic Reader’s Service, Inc., 81 B.R.

422, 428-429 (Bankr. S.D. Tex. 1987)).

       The Court weighs the factors as follows:

       1.      Effect on efficient administration. This factor favors remand. Given Judge Malott’s

familiarity with the State Court Action, including the weeks of trial testimony he has heard,

efficient administration would be bolstered by abstention.

       2.      Extent to which state law issues predominate. This factor favors remand. The

Proposed Trust Changes are strictly state law issues.

       3.      Difficulty or unsettled nature of applicable state law. This factor does not favor

remand. The legal issues relating to the Proposed Trust Changes are not difficult or unsettled.




                                              -8-
 Case 18-01068-t      Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 8 of 11
       4.      Presence of a related state court proceeding. This factor favors remand. Debtor

takes the position that he has only removed a portion of the State Court Action. If so, the balance

of the action remains pending before Judge Malott.

       5.      Federal jurisdictional basis of the proceeding. This factor favors remand. 28 U.S.C.

§ 1334 is the sole basis for federal court jurisdiction. On October 10, 2016, Judge Herrera found

that Debtor’s attempt to come within § 1332 diversity jurisdiction was a “sham litigation tactic.”

       6.      Degree of relatedness of the proceeding to the main bankruptcy case. The Proposed

Trust Changes are clearly related to the main bankruptcy case, as they are part of the UCC plan.

However, it appears that the state court could rule on the Proposed Trust Changes in a time and

manner that would dovetail with the bankruptcy case. It seems a reasonable division of labor for

the state court to rule on the Proposed Trust Changes while this Court addresses plan confirmation

issues, if and when the Proposed Trust Changes are approved. Thus, the Court concludes that this

factor favors remand.

       7.      Substance of the asserted “core” proceeding. This factor favors remand. Ruling on

the Proposed Trust Changes is not a “core” issue.

       8.      Feasibility of severing the state law claims. This factor favors remand. As the only

issues are state law issues, severing claims is not possible.

       9.      Burden on the bankruptcy court’s docket. This factor favors remand. While in

general this Court has time to hear and decide the matters pending before it, it would take

substantial effort to “get up to speed” on the issues relating to the Proposed Trust Changes. Judge

Malott is already up to speed.

       10.     Likelihood of forum shopping. This factor favors remand. There is no question that

the removal was motivated by a desire to find a third judge for this dispute.




                                               -9-
 Case 18-01068-t        Doc 17    Filed 10/11/18 Entered 10/11/18 16:08:36 Page 9 of 11
        11.     Right to a jury trial. This factor is neutral. There does not appear to be a right to a

jury trial in either bankruptcy court or state court. 3 However, if the Debtor has a right to a jury

trial, the proceeding is better off in state court.

        12.     Presence of non-debtor parties. This factor favors remand. The remainder

beneficiaries are parties to the State Court Action, even though the Debtor attempted to ignore

them in the removal process.

        Overall, the factors weigh heavily in favor of permissive abstention.

C.      Remand on Equitable Grounds.

        Section 1452(b) provides in part:

        The court to which such claim or cause of action is removed may remand such
        claim or cause of action on any equitable ground.

        In In re Gregory Rock House Ranch, LLC, 339 B.R. 249 (Bankr. D.N.M. 2006), the court

held that “in determining whether it is appropriate to remand a removed proceeding, it is proper

for the Court to consider the standards applicable to abstention.” 339 B.R. at 252. The Court finds

that the proceeding should be remanded to the state court for the reasons discussed above under

permissive abstention.

        In addition, if the Court declined to remand the proceeding, it would in essence reverse its

earlier ruling granting the Abruzzos relief from the automatic stay, and also reverse itself on its

decision to deny the Debtor’s emergency motion for a stay pending appeal. The Court does not see

any reason to do that. On September 18, 2018, the Court decided that, all things considered, the

Abruzzos should be given the opportunity to present the Proposed Trust Changes to Judge Malott


3
  It appears that the demand for a jury trial is not well taken. See, e.g., Drake v. Rueckhaus, 68
N.M. 209 (S. Ct. 1961) (enforcement of a trust is an equitable proceeding); Regions Bank v.
Kramer, 98 So. 3d 510, 518 (Ala. S. Ct. 2012) (supervising the administration of trusts is a well-
recognized ground of equity, so there is no right to a jury trial).


                                                -10-
Case 18-01068-t         Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 10 of 11
before his retirement. The Debtor obviously disagrees with that decision, as is his right, but that

was the decision of the Court.

                                     III.    CONCLUSION

       The sole basis for this Court’s jurisdiction over the removed State Court Action is § 1334.

The Court is required to abstain pursuant to § 1334(c)(2), and should abstain in any event under

§ 1334(c)(1), and/or remand under the “equitable remand” provision of § 1452(b). By separate

order, the Court will remand the State Court Action.




                                                       ____________________________________
                                                       Hon. David T. Thuma
                                                       United States Bankruptcy Judge

Entered: October 11, 2018

Copies to: counsel of record




                                              -11-
Case 18-01068-t       Doc 17     Filed 10/11/18 Entered 10/11/18 16:08:36 Page 11 of 11
